MEMORANDUM **
Catalina Quezada Torres, a native and citizen of Mexico, petitions pro se for review of an order of the Board of Immigration Appeals affirming, without opinion, the results of an immigration judge’s decision denying her application for cancellation of removal.
We lack jurisdiction to entertain this petition for review because the immigration judge’s discretionary • determination that Quezada Torres failed to establish exceptional and extremely unusual hardship to her United States citizen children is unreviewable. 8 U.S.C. § 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir. 2005). Quezada Torres’ contention that the immigration judge denied her due process, by failing “to properly evaluate the entire [ejvidence and consider all the issues,” is not a colorable constitutional or legal claim over which we have jurisdiction. Id. at 930 (“[tjraditional abuse of discretion challenges recast as alleged due process violations do not constitute color-able constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.